19-05053-cag Doc#108 Filed 04/02/20 Entered 04/02/20 11:38:53 Main Document Pg 1 of 2




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: April 02, 2020.

                                                ________________________________________
                                                           CRAIG A. GARGOTTA
                                                   UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________


                       UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

   IN RE:                            §
                                     §           CASE NO. 19-50900-CAG-7
   LEGENDARY FIELD                   §
   EXHIBITIONS, LLC, ET AL,          §
                                     §           CHAPTER 7
         DEBTORS.                    §
                                     §
                                     §
                                     §
   COLTON SCHMIDT, INDIVIDUALLY      §
   AND ON BEHALF OF OTHERS           §
   SIMLARLY SITUATED; AND REGGIE     §
   NORTHRUP, INDIVIDUALLY AND ON     §
   BEHALF OF OTHERS SIMILARLY        §
   SITUATED,                         §
                                     §
         PLAINTIFFS,                 §            ADV. PROC. NO. 19-05053
                                     §
   AAF PLAYERS, LLC, THOMAS DUNDON, §
   CHARLES “CHARLIE” EBERSOL,        §
   LEGENDARY FIELD EXHIBITIONS,      §            ORDER ON PLAINTIFFS’
   LLC, AAF PROPERTIES, LLC, EBERSOL §            MOTION TO EXCEED
   SPORTS MEDIA GROUP, INC. AND      §            PAGE LIMITATION
   DOES 1 THROUGH 200, INCLUSIVE     §
                                     §
         DEFENDANTS.                 §




                                                                              Page 1
19-05053-cag Doc#108 Filed 04/02/20 Entered 04/02/20 11:38:53 Main Document Pg 2 of 2




          Before the Court is Plaintiffs COLTON SCHMIDT’S and REGGIE NORTHUP’S,

   individually and on behalf of others similarly situated (collectively, “Plaintiffs”) Motion to Exceed

   Page Limitation (“Motion”). The Court, having considered the same, hereby ORDERS that the

   Motion is GRANTED.

          IT SO ORDERED.


                                                   ###

   Respectfully submitted by:

   /s/ Jonathon Farahi, Esq._________

   Boris Treyzon (CA SBN 18893)
   Jonathon Farahi (CA SBN 324316)

   Abir Cohen Treyzon Salo, LLP
   16001 Ventura Boulevard, Suite 200
   Encino, California 91436
   Phone: (424) 288-4367
   Fax: (424) 288-4368
   btreyzon@actslaw.com
   jfarahi@actslaw.com




                                                                                                 Page 2
